—Judgment unanimously affirmed. Memorandum: County Court’s description of the trial as a "search for the truth” is not contained within that part of the charge setting forth the People’s burden of proof; the court’s instructions concerning the People’s burden of proof, as a whole, conveyed the proper standard (see, People v Simpson, 178 AD2d 500, Iv denied 79 NY2d 923; see also, People v Reed, 212 AD2d 962 [decided herewith]). The court’s charge on identification was proper; the court instructed the jury concerning both the People’s burden of proving identification beyond a reasonable doubt, and the general factors relevant to an evaluation of the veracity of the witness and accuracy of his observations (see, People v Whalen, 59 NY2d 273, 279; People v Pena, 201 AD2d 676, 677, Iv denied 83 NY2d 1006). (Appeal from Judgment of Niagara County Court, Hannigan, J.—Robbery, 1st Degree.) Present—Green, J. P., Wesley, Callahan, Doerr and Davis, JJ.